Hanson, Chancellor
"Whether or not this court may vacate a patent on the bare ground that the survey, on Which it was granted, contrary to the rules ol the land office, and the directions given by the lord proprietary to his officers, comprehended a part of the land reserved and appropriated to his peculiar use, by the name of a Manor, the chancellor is not in the present ease bound to decide. It appears to him, that the defendant having obtained a warrant of resurvey, and a special order for executing it in the reserves of the manor, did knowingly exceed the permission granted by the said order, and comprehend in his survey a considerable part of Queen Jlnne's Manor; that he was, at the time of making the said survey, and long before, apprized of what was generally deemed the true running of the third line of the said manor, which line in fact was intended to be a boundary of his original tract; that, in consequence of a misrepresentation to the general assembly, he obtained that which he could not have obtained on a fair and full statement of facts; that he obtained a patent for latid, which, agreeably to an act of the general assembly, had been sold to James Hind-man. In short, it appears that the defendant in his application to the said assembly, not only concealed facts, which, if known, would have defeated his purpose, but suggested a matter which he knew to be contrary to the truth. There can be little doubt that a similar sugges. tion and suppression would be a sufficient foundation for this court to vacate a conveyance, obtained by one private person from another; and it is inconsistent with reason and justice to suppose, 'that, because the defendant’s patent was sanctioned by an act of the legislature, his title must be clear and indefeasible, and this court is precluded from an examination of. the circumstanrcs *11alleged in the bill. The legislature not being constituí» ed for the investigation of facts relative to the rights of individual citizens, or litigations between them, it never can be admitted as a sound principle,« that every aliegation or matter assumed in a preamble to an act or resolve of the legislature, shall be considered as incontrovertible.” Besides, if even the legislature may be considered as a tribunal of justice competent to the examination of facts, and a tribunal too from which there is no appeal, it is certainly an universal principle that no man shall be affected or bound by the decision of a court made in a cause to which he was neither privy nor a party.
The only doubtful question in the present case is this ■ — In what manner shall the defendant’s legal title in a part of Queen Jfome’s Manor be destroyed? Is his whole, patent to be vacated? That would defeat his title in. other land which was properly comprehended m his survey. Shall lie he decreed to convey or release unto the relators who have purchased the state’s right, ail his rigid, title and interest, in lots No. 10 and 13? Against this is an objection which may b.e perceived by adverting to the defendant’s answer.
There never has been a decree of this could, and it would be highly dangerous and improper, to sanction the sale of a trustee to himself or to his own use. Shall then the patent be vacated as to part and stand good for the residue? Has a similar decree ever been passed? Would it not be dangerous and improper (even if it can be done) to vacate in part only a patent obtained by tiio suppression of truth, and the suggestion, of untruth?
Upon the whole, it appears to the chancellor most expedient to oblige the defendant to. re-convey to the state that part of the manor which is contained in his grant, and to. continue the injunction heretofore issued. By this, both the relators and the defendant will be placed In the condition in which they ought to stand, without injury to any one, and every dangerous precedent so far as may be will be avoided.. If the sale made by the commissioners as stated in the bill, be valid, the rcla-< tors will have grants of lots No 10 and IS; and if in-truth the defendant’s grant does not run into the manor, he will sustain no loss by executing the deed agreeably to the directions herein contained.
It is thereupon, this 12th day of September 1797, by *8. C. II. chancellor, and by the authority of this court, adjudged, ordered and decreed, that the injunction heretofore issued in this cause be perpetual; and that the defendant W, It. shall by a good deed by him acknowledged, and to he recorded according to law, give, grants *12bargain and sell, release and confirm, nnto the State of Maryland, and its assigns, all his the said Reed’s right, title, interest and estate, in and to such part of the tract °f land called “ Wright’s Square Corrected,” as is contained within the true lines of the tract or body of land called “ Queen Anne's Manor,” laid out for 6000 acres. And for as much as it appears that the defendant had very probable ground for withstanding this suit, at the relation of the attorney general, it is decreed that each party to this suit bear his own costs.”